In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-07-00198-CR
        ______________________________


      JEFFERY DUANE MERRITT, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 6th Judicial District Court
               Lamar County, Texas
               Trial Court No. 22131




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION

       Jeffery Duane Merritt was convicted, on a guilty plea subject to a plea bargain, to possession

of a controlled substance (methamphetamine), in an amount of less than one gram, in a drug-free

zone. In this case, the trial court sentenced Merritt to two years' imprisonment, to run concurrently

with a federal sentence. Merritt was also convicted of two other offenses, both of which are also

before this Court in separate appeals.1 Although the case was a plea bargain, Merritt asked the trial

court for permission to appeal the imposition of consecutive sentences as opposed to concurrent

sentences. The trial court granted permission to appeal that issue.

       Merritt was represented by appointed counsel at trial and by different appointed counsel on

appeal. Merritt's appellate attorney has filed a brief in which he concludes that after a review of the

record and the related law, this appeal is frivolous and without merit.

       Appellate counsel summarizes the issue in his brief and states that he finds no error preserved

for appeal that could be successfully argued. The brief contains a professional evaluation of the

record. This meets the requirements of Anders v. California, 386 U.S. 738 (1967); Stafford v. State,

813 S.W.2d 503 (Tex. Crim. App. 1991); and High v. State, 573 S.W.2d 807 (Tex. Crim. App.

[Panel Op.] 1978).

       Counsel mailed a copy of the brief to Merritt on February15, 2008, informing Merritt of his

right to examine the entire appellate record and to file a pro se response. Counsel simultaneously



       1
           See Merritt v. State, Nos. 06-07-00196-CR and 06-07-00197-CR.

                                                  2
filed a motion with this Court seeking to withdraw as counsel in this appeal. This Court notified

Merritt that any pro se response was due on or before March 17, 2008. Merritt has neither filed a

response, nor has he requested an extension of time in which to file such a response.

          Merritt has been granted the limited right to appeal the trial court's decision to impose

consecutive sentences rather than concurrent sentences. In this case, Merritt's sentence is to run

concurrently with a federal sentence, not consecutively. Our review has not revealed any reversible

error.2

          We affirm the judgment of the trial court.



                                                Bailey C. Moseley
                                                Justice

Date Submitted:          April 17, 2008
Date Decided:            April 22, 2008

Do Not Publish



          2
         Since we agree this case presents no reversible error, we also, in accordance with Anders,
grant counsel's request to withdraw from further representation of Merritt in this case. No substitute
counsel will be appointed. Should Merritt wish to seek further review of this case by the Texas
Court of Criminal Appeals, Merritt must either retain an attorney to file a petition for discretionary
review or he must file a pro se petition for discretionary review. Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the last timely motion
for rehearing that was overruled by this Court. See TEX . R. APP . P. 68.2. Any petition for
discretionary review must be filed with this Court, after which it will be forwarded to the Texas
Court of Criminal Appeals along with the rest of the filings in this case. See TEX . R. APP . P. 68.3.
Any petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas
Rules of Appellate Procedure. See TEX . R. APP . P. 68.4.

                                                   3